679 So. 2d 1311 (1996)
James MOORE, Appellant,
v.
Jill MOORE, Appellee.
No. 95-3112.
District Court of Appeal of Florida, Third District.
October 2, 1996.
Elser, Greene, Hodor & Fabar, Miami, for appellant.
Jill Moore, in proper person.
Before LEVY, GREEN and FLETCHER, JJ.
PER CURIAM.
The former husband appeals from a final judgment of dissolution of marriage in which the trial court equally divided the parties' only marital asset but assigned to the former husband most of the marital liabilities. We agree with the former husband that the trial court erred in its allocation of the marital debt without setting forth reasons for the unequal distribution. See Spence v. Spence, 669 So. 2d 1110 (Fla. 1st DCA 1996); Wasserman v. Wasserman, 651 So. 2d 823 (Fla. 4th DCA 1995); Kimm v. Kimm, 650 So. 2d 1119 (Fla. 5th DCA 1995). We reverse the final judgment and remand for a more equitable distribution or for the court to articulate appropriate reasons for the unequal distribution of the parties' liabilities.